Exhibit 10.1

 

LOGO [g166115g0430134649814.jpg]

April 15, 2016

Melissa B. Fisher

[Address]

Dear Melissa:

On behalf of Qualys (the “Company”), I am pleased to offer you the position of
Chief Financial Officer, reporting to Philippe Courtot, Chairman and CEO. Your
location of work will be Redwood City, California. The details of your offer are
outlined below:

 

Salary:  

$325,000* (Annual Salary)

 

*  To be paid semi-monthly. Less payroll deductions and all required
withholding.

Bonus:  

You will be eligible to participate in a bonus program earning up to 50% of your
annual salary, depending on Qualys’ performance.

 

Should Qualys terminate your employment without cause, you will be entitled to
severance equal to six (6) months of your base salary and six (6) months COBRA,
provided you sign Qualys’ Severance agreement and the Qualys General Release of
Claims.

Benefits:   You will be eligible for the following standard Qualys benefits as
of the first of the month following date of hire: Medical and Dental Insurance,
401k plan, Flexible Spending, 4 weeks Vacation, Sick Leave, Qualys Assigned
Holidays and other benefits described in the Summary Plan Descriptions,
available for your review. Qualys may modify compensation and benefits from time
to time as it deems necessary. RSUs:   We will recommend to the Board of
Directors (or its Compensation Committee) that you be granted restricted stock
units (the “RSUs”) covering shares of Qualys Common Stock. The number of RSUs
that management will recommend will be determined by dividing $800,000 by the
average of the closing trading prices of Qualys Common Stock for the 30 days
ending one week before the applicable grant date of your RSUs, rounding up to
the nearest whole share. The RSUs will be subject to Qualys’ 2012 Equity
Incentive Plan and an RSU agreement thereunder. Your RSUs will vest over
approximately 4 years with 1/4 of the RSUs vesting on the one year anniversary
of the 1st day of the month following your start date as an employee under this
agreement (the “First Vesting Date”). Then 1/16 of the RSUs vest quarterly each
three months after the First Vesting Date on the first day of the applicable
month. All vesting is subject to your continued service to Qualys through each
vesting date. However, 100% of the then unvested shares subject to the RSUs
shall accelerate and vest if: (i) Qualys incurs a “change in control” (as
defined in the 2012 Equity Incentive Plan); and (ii) your employment is
terminated by Qualys other than for “cause” (as will be defined in your RSU
agreement), death or disability or you resign for “good reason” (as will be
defined in your RSU agreement), in each case, during the period on, and 12
months following, a change in control.



--------------------------------------------------------------------------------

Options:   We will recommend to the Board of Directors that you be granted a
stock option to purchase 67,911 shares of Common Stock under Qualys’ 2012 Equity
Incentive Plan (the “Option”). Your Option will be subject to a four-year
vesting schedule, with vesting to commence as of your start date as an employee
under this agreement. Under the vesting schedule, your shares under your Option
would vest at the rate of 25% upon completion of the first year of employment,
with an additional 2.0833% of such shares vesting for each full month of
continuous employment completed after the first anniversary. However, 100% of
the then unvested shares subject to the Option shall accelerate and vest if:
(i) Qualys incurs a “change in control” (as defined in the 2012 Equity Incentive
Plan); and (ii) your employment is terminated by Qualys other than for “cause”
(as will be defined in your Option agreement), death or disability or you resign
for “good reason” (as will be defined in your Option agreement), in each case,
during the period on, and 12 months following, a change in control.

As a Qualys employee, you will be expected to abide by Qualys rules and
regulations, and sign and comply with the attached Proprietary Information and
Inventions Agreement, which prohibits unauthorized use or disclosure of Qualys’
proprietary information.

Your employment relationship with Qualys is at-will. You may terminate your
employment with Qualys at any time and for any reason whatsoever simply by
notifying Qualys. Likewise, Qualys may terminate your employment at any time and
for any reason whatsoever, with or without cause or advance notice. This at-will
employment relationship cannot be changed except in a writing signed by a Qualys
officer.

This letter, together with your Employee Proprietary Information and Inventions
Agreement and the option agreement between you and Qualys (relating to your
option grant described above), forms the complete and exclusive statement of
your employment agreement with Qualys. The employment terms in this letter
supersede any other agreements or promises made to you by anyone, whether oral
or written. Your employment is contingent upon providing evidence of your legal
right to work in the United States as required by the US Citizenship and
Immigration Services.

We look forward to your acceptance of employment with Qualys under the terms
described above. To accept this offer, please sign and date this letter. Please
return the original offer letter along with the Employee Proprietary Information
and Inventions Agreement in the enclosed envelope and keep a copy of the offer
letter for your records. This offer will expire on Monday, April 18, 2016 and is
contingent upon successful reference checks and a satisfactory background check.

Melissa, we are excited about you joining our team. If you have any questions,
please feel free to call me at [Phone Number].

Sincerely,

/s/ Rima Touma Bruno

Rima Touma Bruno

VP, Human Resources

 

Offer Accepted By:    Date Accepted:   Start Date:

/s/ Melissa Fisher

  

2016-04-15

 

April 28, 2016

Melissa Fisher      April 28, 2016